Citation Nr: 1828631	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  11-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to December 1970.  His awards and decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in September 2015.  That development was completed, and the case has been returned to the Board for appellate review.

The Board notes that there is evidence that was added to the claims file after the March 2016 supplemental statement of the case for which there is not an automatic waiver of initial AOJ consideration.  Specifically, the Veteran has submitted an April 2018 private medical opinion provided by Dr. J.P., a clinical neuropsychologist.  Nevertheless, in light of the full grant of the benefit sought on appeal decided herein, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the case.
  


FINDING OF FACT

The Veteran currently has residuals of a TBI that are related to his military service.  




CONCLUSION OF LAW

Residuals of a TBI were incurred in active service.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the applicable laws and regulations, the Board finds that service connection is warranted for a TBI.

The Veteran's service treatment records indicate that he was injured by hostile forces fire while serving in Vietnam in May 1970.  It was noted that he had been injured by fragments of a land mine explosion and sustained a perforation of the right tympanic membrane and a fragment wound to the right upper arm, which also resulted in right ulnar nerve palsy.  He was hospitalized for over one month and was later hospitalized again from September 1970 to December 1970 when he underwent a mastoidotympanoplasty.

The Veteran was subsequently provided a separation examination in December 1970.  A clinical evaluation found his head to be normal; however, he reported having a history of a head injury.

The Veteran has also testified that he lost consciousness and has huge gaps in his memory during the time of the incident.  He has further indicated that he continues to experience symptoms from the in-service injury.

An October 2008 VA mental disorders examiner indicated that it is apparent that the Veteran has residuals from a TBI.  A November 2008 VA treatment record diagnosed him with a mild to moderate head injury without neurological deficits or clear residuals, and a December 2008 CT scan revealed mild cerebral and cerebellar atrophy with opacification of some of the residual right mastoid air-cells.  

A September 2010 neuropsychological examination by Dr. J.P. (initials used to protect privacy) stated that there is little doubt that the Veteran suffered a significant blast injury and has subtle, but adverse, symptoms consistent with a post-concussion syndrome.  He did note that there were other contributing factors, including possible ischemic white matter disease and hypertension, and indicated that the Veteran had PTSD that was cofounded by a post-concussive syndrome. 

Significantly, Dr. J.P. provided an additional statement in April 2018 in which reiterated the Veteran's past medical history and opined that is more likely than not that the Veteran's current symptoms originated from the explosion and injuries that he sustained in service.  He explained that it is common medical knowledge that an explosion that is strong enough to rupture an ear drum and render someone unconscious is extremely likely to also cause a TBI.  He indicated that the Veteran had current symptoms that are separate and distinct from his service-connected PTSD.  Dr. J.P. also commented that PTSD would not cause the cerebral atrophy and that the Veteran had not sustained any other head injuries since service that would cause this type of brain damage.  In addition, he stated that a 38-year gap between the in-service injury and documentation of the current symptoms was not significant because neurological brain damage is known to worsen over time and can take decades to manifest to this level of severity.

The Board does acknowledge that there are some VA medical opinions weighing against the claim.  In this regard, July 2009 and September 2010 VA examiners determined that the Veteran did not have any residuals from when he was injured in an explosion in Vietnam and that his reported symptoms of memory loss, difficulty with concentration, and general cognitive impairment were due to his brain atrophy and his mental disorders.  In so doing, the VA examiners noted that the Veteran did not suffer from any loss of consciousness and that there was no report of a head injury in his service treatment records.  However, at the time of his separation in December 1970, the Veteran marked that he had a history of a head injury, and the Veteran has testified that he had huge gaps in his memory during the time of the in-service injury. See June 2015 hearing transcript; December 1970 report of medical history; September 2008 VA treatment record (medical history contained notation of loss of consciousness and concussion as a result of the in-service event).  Therefore, the Board finds that those medical opinions have limited probative value.

Similarly, an October 2015 VA examiner opined that it was less likely than not that the claimed condition was incurred in or caused by an injury or event in service.  In so doing, he indicated that there had been 38 years following the injury with no record of treatment for any TBI or residual of a TBI.  He found that there were no neurological deficits or residuals.  However, the examiner did not account for the symptoms noted in the VA examination report or the indication that prior diagnostic testing had assessed the Veteran has having post-concussive syndrome.  Therefore, the Board also finds that this medical opinion has limited probative value.

Based on the foregoing, the evidence clearly shows that the Veteran sustained injuries during his military service, and the Board finds that Dr. J.P.'s medical opinion has significant probative value, given his accurate factual premise and supporting rationale.  Accordingly, the Board concludes that service connection for TBI is warranted. 








ORDER

Service connection for residuals of a traumatic brain injury is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


